Citation Nr: 9926144	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


REMAND

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as the result of stressors experienced while 
serving in Vietnam.  

In his Substantive Appeal, dated November 1996, the veteran 
requested a hearing at a local VA Office before a member of 
the Board of Veterans' Appeals.  A RO hearing was held in 
March 1997.  However, a hearing before a member of the Board 
was never scheduled.  There is no indication in the claims 
file that the veteran withdrew his request for a hearing 
before a member of the Board.  Such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1998).  

The veteran provided stressor information in support of his 
claim for service connection for PTSD.  The RO reviewed the 
veteran's service personnel records but did not attempt to 
verify the veteran's stressor information with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO for the following:  

1.  The RO should schedule a hearing at 
their office before a member of the Board.  

2.  The veteran is put on notice that 
pursuant to 38 C.F.R. § 20.704(d) (1998), 
when a claimant fails to appear for a 
scheduled hearing and has not requested a 
postponement, the case will then be 
processed as though the request for a 
hearing had been withdrawn.  

3.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary and all 
associated documents, including a copy of 
the DA Form 20, Enlisted Qualification 
Record, should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) [previously the United 
States Army and Joint Services 
Environmental Support Group (ESG)], 7798 
Cissna Road, Springfield, VA 22150.  See 
VA MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  They should be requested to 
provide any information, which might 
corroborate the veteran's alleged 
stressors.

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

